 
EXHIBIT 10.1



AMENDMENT NO. 1
 
TO
 
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
 
THIS AMENDMENT NO. 1 (this “Amendment”) is entered into effective the 14th day
of January, 2011, by and between Michael L. Reger, a resident of the State of
Minnesota (“Employee”), and Northern Oil and Gas, Inc., a Minnesota corporation
having its principal office at 315 Manitoba Avenue, Suite 200, Wayzata,
Minnesota (the “Company”).
 
WHEREAS, the Company and Employee have entered into that certain Amended and
Restated Employment Agreement, effective January 30, 2009 (the “Agreement”).
 
WHEREAS, the Company and Employee each desire to amend the Agreement to extend
the period of applicability for the non-competition and non-solicitation
provisions set forth in Section 7 of the Agreement.
 
WHEREAS, Section 16 of the Agreement provides that the Agreement may be amended
by an agreement made in writing signed by the Company and Employee.
 
NOW, THEREFORE, for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Company and the Employee,
intending to be legally bound, hereby agree as follows:

 
1.   Amendments.
 
(a)           Section 3.4 of the Agreement is hereby amended and restated in its
entirety to read as follows:
 
3.4           Change in Control.  Upon a “change in control” of the Company (as
defined below), Employee’s obligations hereunder shall immediately cease and
this Agreement shall terminate.  Further, the Company shall pay to Employee the
following amounts upon the earlier to occur of the Employee’s death or six (6)
months following the “change in control”:
 
(i)           A lump sum payment equal to $2,500,00.00 in lieu of any and all
other benefits and compensation to which Employee otherwise would be entitled
under the terms of this Agreement; and
 
(ii)           Pre-payment of the remaining lease term of Employee’s Company
vehicle and use of such vehicle through the remaining lease term of such
vehicle, along with a lump sum payment to employee of the estimated insurance
premiums for such vehicle through the remaining lease terms.
 
In addition to the foregoing payments, any options or warrants (the
“Securities”) held in the name of Employee, or any portion thereof, shall
accelerate and become immediately exercisable upon any “change in control” of
the Company (as defined below).
 
 
 
1

--------------------------------------------------------------------------------

 
 
Any of the following shall constitute a “change in control” for the purposes
hereof:
 
(iii)           The consummation of a reorganization, merger, share exchange,
consolidation or similar transaction, or the sale or disposition of all or
substantially all of the assets of the Company, unless, in any case, the persons
beneficially owning the voting securities of the Company immediately before that
transaction beneficially own, directly or indirectly, immediately after the
transaction, at least seventy-five percent (75%) of the voting securities of the
Company or any other corporation or other entity resulting from or surviving the
transaction in substantially the same proportion as their respective ownership
of the voting securities of the Company immediately prior to the transaction;
 
(iv)           Individuals who constitute the incumbent Board of Directors cease
for any reason to constitute at least a majority of the Board of Directors; or
 
(v)           The Company’s shareholders approve a complete liquidation or
dissolution of the Company.
 
The Company shall be obligated to make the payments to Employee required by this
Section 3 immediately upon any “change in control” that occurs during Employee’s
employment with the Company or within six (6) months following termination of
Employee’s employment with the Company.  The Company’s obligations under this
Section 3 of this Agreement are absolute and unconditional, and not subject to
any set-off, counterclaim, recoupment, defense, or other right that the Company
or any affiliate of the Company may have against the Employee.  The parties
agree that the provisions of this Section 3 shall survive any termination of
this Agreement.
 
(b)           Section 7.2 of the Agreement is hereby amended and restated in its
entirety to read as follows:
 
       7.2           Employee agrees to be bound by the provisions of this
Section 7 in consideration for the Company’s employment of Employee, payment of
the compensation and benefits provided under Section 3 and Section 4 above and
the covenants and agreements set forth herein. The provisions of this Section 7
shall apply during the term of Employee’s employment with the Company and for a
period of three (3) years following termination of the Employee’s employment;
provided, however, that the provisions of this Section 7 shall cease to apply
immediately upon any “change in control” as defined in Section 3 of this
Agreement or in the event that the Company terminates Employee’s employment for
any reason or for no reason whatsoever. The parties agree that the provisions of
this Section 7 shall survive any termination of this Agreement, Employee will
continue to be bound by the provisions of this Section 7 until their expiration
and Employee shall not be entitled to any compensation from the Company with
respect thereto except as provided under this Agreement.

 
2

--------------------------------------------------------------------------------

 

2.           Miscellaneous. Except as specifically set forth herein, all terms
and provisions of the Agreement shall remain in full force and effect with no
other modification or waiver. This Amendment may be executed in two or more
counterparts, and delivered by facsimile or other means of electronic
communication, each of which shall be considered an original.
 
3.           Consideration. In consideration for Employee’s increased
obligations under the amended Agreement, the Company agrees to grant Employee a
one-time award of 150,000 restricted shares of the Company’s common stock, par
value $0.001 per share, subject to certain additional terms and conditions set
forth in the Restricted Stock Award Agreement of even date herewith between the
Company and Employee.
 
[ Signature Page Follows ]



 
3

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties have executed this Amendment effective as of the
date first set forth above.
 
NORTHERN OIL AND GAS, INC.
 
By /s/ Ryan R.
Gilbertson                                                           
By:           Ryan R. Gilbertson
Its:           Chief Financial Officer
 


 
EMPLOYEE
 
/s/ Michael L. Reger                                                           
Michael L. Reger
 

 
4

--------------------------------------------------------------------------------

 
